Citation Nr: 1528805	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  14-00 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right hip disorder, to include degenerative joint disease and total hip replacement.

2.  Entitlement to service connection for a thoracolumbar spine disorder, to include arthritis.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to June 1978.  Further, the record indicates he may have had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claims.

The Board acknowledges that the Veteran was originally represented by a private attorney in this case.  However, that attorney withdrew from representation in December 2013 citing the Veteran's unavailability.  Nothing in the record reflects the Veteran has appointed a new accredited representative.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's current right hip disorder was incurred in or otherwise the result of his active service, or that it was present to a compensable degree within the first post-service year.

3.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's current thoracolumbar spine disorder was incurred in or otherwise the result of his active service, or that it was present to a compensable degree within the first post-service year.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a right hip disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for a grant of service connection for a thoracolumbar spine disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this case, the Veteran was sent pre-adjudication notice via letters dated in September 2011, November 2011, and December 2011; all of which were clearly sent prior to the March 2012 rating decision that is the subject of this appeal.  These letters, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s) should service connection be established.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In addition, the Board finds that the duty to assist a claimant in the development of his case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any other relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which relates the etiology of the claimed disabilities to his military service.  As part of his Substantive Appeal, he indicated that no hearing is desired in conjunction with this appeal.  Moreover, he was accorded a VA medical examination in October 2011 which included an opinion that addressed the etiology of the current right hip disorder.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As this opinion was based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds it is supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of the October 2011 VA examination, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  Although no VA examination was accorded to the Veteran regarding the thoracolumbar spine, for the reasons stated below the Board finds that no such development is warranted.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied.

The Board also wishes to note that the record reflects that recent correspondence sent to the Veteran's address of record was returned as undeliverable; and no alternative address is demonstrated by the record.  Further, as noted in the Introduction, a private attorney withdrew representation in this case due to the Veteran's unavailability.  "In the normal course of events, it is the burden of the veteran to keep the VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a "one-way street."  If the veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

The Veteran essentially contends that he developed recurrent right hip pain while on active duty, and was eventually diagnosed with degenerative joint disease thereof.  He has also contends that his thoracolumbar spine disorder is secondary to the right hip disorder.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year such as arthritis.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Board acknowledges that the Veteran is competent, as a lay person, to describe symptoms such as pain.  However, the cause of such pain can be due to multiple possible causes, both acute and chronic.  Further, the Veteran is currently seeking service connection for degenerative joint disease of the right hip and arthritis of the thoracolumbar spine, both of which are complex medical disorders that generally require competent medical evidence to resolve.  Therefore, the Board finds that competent medical evidence is generally required to diagnose the claimed disabilities, and to determine the etiology thereof.  

The Board further finds that to the extent the Veteran contends his thoracolumbar spine disorder is secondary to his right hip disorder, that the affect one disability has upon another involves complex medical issues that generally require competent medical evidence to resolve.  Moreover, this finding is supported by Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) in which the Federal Circuit held in the context of a claimant contending secondary service connection that the claimant's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  If such a contention is not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board notes the Veteran's lower extremities and spine were clinically evaluated as normal on his March 1976 enlistment examination.  Further, he indicated on a concurrent Report of Medical History that he had not experienced swollen or painful joints; nor recurrent back pain.  He was subsequently treated for complaints of intermittent right hip pain of one year's duration in January 1977.  However, X-rays taken at that time were negative.  Moreover, there was no indication of any thoracolumbar spine/low back problems in the service treatment records.  The Board also notes that his lower extremities and spine were again clinically evaluated as normal on a May 1978 discharge examination.  In addition, the Veteran continued to relate that he had not experienced swollen or painful joints; or recurrent back pain on a concurrent Report of Medical History.

The Board further notes that there does not appear to be any competent medical evidence demonstrating the current disabilities until years after the Veteran's separation from service.  As such, he is not entitled to a grant of service connection under 38 C.F.R. §§ 3.307, 3.309(a) for certain chronic diseases present to a compensable degree within the first post-service year.  None of the other presumptive provisions appear to apply to this case.  Moreover, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  As such, it furthers supports the conclusion that competent medical evidence is required to resolve this matter.
The only competent medical evidence to explicitly address the etiology of the Veteran's right hip disorder appears to be that of the October 2011 VA examination, which is against the claim.  Specifically, the examiner opined that the right hip disorder was less likely as not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Board has already noted the VA examiner is presumed qualified to render a competent medical opinion, and was familiar with the Veteran's medical history from review of the VA claims folder.  The examiner's opinion was not expressed in speculative or equivocal language.  Further, the examiner supported the aforementioned opinion with stated rationale that referenced relevant findings regarding the Veteran's right hip in the evidence of record.  Moreover, the examiner also referenced medical literature regarding the known and potential causes of arthritis in support of this opinion.  The Board also reiterates that no competent medical evidence is of record which explicitly refutes the VA examiner's opinion on this matter.  Consequently, the Board finds that this opinion is adequate, persuasive, and entitled to significant probative value.

The Board acknowledges that no VA examination was accorded to the Veteran regarding his thoracolumbar spine disorder.  However, in view of the documented findings of the spine and denial of recurrent back pain or in-service findings denoting any problems thereof, and no competent medical evidence of the claimed disability until years after service, no such development seems reasonable under these circumstances.  Regarding the contention that the thoracolumbar spine is secondary to the right hip, consideration of such claim would only be warranted if service connection were established for the right hip or some other service-connected disability.  Here, the evidence for the right hip claim is unfavorable, and the Veteran has no other service-connected disabilities.  

For these reasons, the Board finds the preponderance of the competent medical and other evidence of record is against finding the Veteran's current right hip and/or thoracolumbar spine disorders were incurred in or otherwise the result of his active service.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  No other basis for establishing service connection for the claimed disabilities is otherwise demonstrated by the evidence of record, to include the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 or as secondary to a service-connected disability pursuant to 38 C.F.R. § 3.310.  Consequently, the benefits sought on appeal must be denied.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for right hip disorder, to include degenerative joint disease and total hip replacement, is denied.

Entitlement to service connection for a thoracolumbar spine disorder, to include arthritis, is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


